DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s amendments overcome the previous 112 rejection of claim 15 for “said controller”; however, the amendment regarding “5 microradians or less at a frequency of 250 Hz or greater” raises the question of new matter.
Applicant’s amendments overcome the previous prior art rejections; therefore, the previous prior art rejections have been withdrawn. However, upon further search and consideration, the claims are now rejected based on previously cited prior art in combination with newly found references (see below for details).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15, 19-22, and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 reads, “or any combination of the following to within 5 microradians or less at a frequency of 250 Hz or greater: (1) compensation for thermal expansion optical drift, (2) low frequency vibration compensation, …”. However, the originally filed specification only describes “(3) real-time control of the positioning and/or alignment of the flow cell, optical source, beam shaping optical system, optical detector array or any combination of these to “within 5 microradians or less at a frequency of 250 Hz or greater” not “(1) compensation for thermal expansion optical drift, (2) low frequency vibration compensation” as required by the amended claim.
Claim 62 requires maintaining temperature to within 3 degrees Celsius. The Applicant referenced paragraph 99 for the amendment, but the examiner only found mention that misalignment can occur at changes about 3 degrees, not any mention of maintaining a constant temperature within 3 degrees. 
Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 62 reads, “The system of claim 62,” which appears to be a typo. However, it’s unclear which claim 62 is meant to depend upon. This lack of clarity causes the scope of the claim to be indefinite. For the sake of examination, the claim will be interpreted as depending on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, 23, 27, 30, 36, 38, 47, 48, 50, 54, 62 are rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin (US 20160356711 A1) in view of Rowlen (US 20170198782 A1) and Milne (US 20140177932 A1).
Regarding claim 1, Lumpkin teaches a particle detection system comprising: 
a flow cell for flowing a fluid containing particles (paragraph 44 and figure 3); 
an optical source (laser) for generating one or more beams of electromagnetic radiation (figure 3 and paragraph 44); 
a beam shaping optical system (window) for passing said one or more beams of electromagnetic radiation through said flow cell, thereby generating electromagnetic radiation scattered by said particles (figure 3); 
at least one optical detector array (photodetector; array detectors) for receiving electromagnetic radiation from said flow cell, wherein said optical source, beam shaping optical system and optical detector array are configured to allow for interferometric detection of said particles and/or optical detection of particles having size dimensions less than or equal to 100 nm (figure 3, paragraphs 33, 44, 64, and 83-89); and 
wherein the system is configured such that at least one of a temperature, pressure, extent of vibrations, and extent of acoustic waves, or any combination of these are each independently maintained to be within a selected tolerance, so as to maintain a high signal-to-noise ratio during said detection of said particles (thermal electric cooler, described throughout specification, including in claim 30).
an active temperature control system configured to control the temperature of optical components, and the system is configured to control the temperature of the components (claim 30).  

    PNG
    media_image1.png
    735
    691
    media_image1.png
    Greyscale

For the reasons given above, the examiner considers Lumpkin as teaching the above limitations. Alternatively, if one were to consider the above embodiment of Lumpkin as being capable of optically detecting particles having a size dimensions less than or equal to 100 nm, it is noted that Lumpkin teaches optically detecting particles having a size dimensions less than or equal to 100 nm (paragraphs 36, 44, 64, and 83-89). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above embodiment to optically detect particles having a size dimensions less than or equal to 100 nm in order to measure a variety of particles including very small ones. Similarly, if one were to consider the above embodiment not having the thermal electric cooler, it is noted that Lumpkin teaches using a thermal electric cooler to independently control a temperature (claim 30). Additionally, Lumpkin teaches this provides the benefit of reducing noise (claim 30). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the system configured to independently maintain a temperature within a selected tolerance in order to reduce noise.
Lumpkin doesn’t explicitly teach an optical bench supporting the optical components; an enclosure enclosing the optical bench and the optical components thereon are thermally isolated from an external environment; the active temperature control system is configured to control a temperature of the interior of the enclosure, the optical bench, and the components thereon. 
Like Lumpkin (and like Applicant), Milner is directed to an optical particle detection system (title and abstract) and teaches an enclosure enclosing the optical components thereon are thermally isolated from an external environment (sealed and thermally isolated in paragraph 312); active temperature control system is configured to control a temperature of the interior of the enclosure and the components thereon (paragraph 312). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above such that it comprises an enclosure enclosing the optical components thereon are thermally isolated from an external environment; and an active temperature control system is configured to control a temperature of the interior of the enclosure and the components thereon in order to set and maintain the optical components at a temperature matched to their optimum temperature to ensure quality performance and long life even in non-ideal environmental temperatures.
The above combination doesn’t explicitly teach an optical bench supporting the optical components.
Like Lumpkin (and like Applicant), Rowlen is directed to an optical particle detection system (abstract and paragraphs 2-4) and teaches an optical bench supporting the optical components; an enclosure enclosing the optical bench and the optical components (paragraph 55; figures 1 and 3).

    PNG
    media_image2.png
    574
    505
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    473
    619
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises an optical bench that supports the optical components inside the enclosure in order to maintain the alignment of the system and thus ensure accurate measurements. 
Regarding claim 13, in the above combination said temperature controller provided for compensating for changes in said system parameters in response to ambient conditions, internal stimuli, external stimuli or any combination of these so as to prevent performance degradation due to optical alignment shifts to maintain a high signal-to-noise ratio during said detection of said particles (since it controls the temperature inside the enclosure and protects the environment from changes in the ambient temperature).
Regarding claim 23, Lumpkin doesn’t explicitly teach said control system comprises an isolator or multiple isolators for isolating said flow cell, optical source, beam shaping optical system, optical detector array from changes in ambient conditions, internal stimuli, external stimuli of an operation environment or any combination of these, and wherein said isolator is a dampening component capable of at least one of (1) at least partially preventing transmission of vibrations from an external operation environment to said system, or (2) at least partially preventing transmission of vibrations originating from within the system itself.
Like Lumpkin (and like Applicant), Rowlen is directed to an optical particle detection system (abstract and paragraphs 2-4). Rowlen teaches control system comprises an isolator or multiple isolators for isolating said flow cell, optical source, beam shaping optical system, optical detector array from changes in ambient conditions, internal stimuli, external stimuli of an operation environment or any combination of these, and wherein said isolator is a dampening component capable of at least one of (1) at least partially preventing transmission of vibrations from an external operation environment to said system, or (2) at least partially preventing transmission of vibrations originating from within the system itself (106 and 202; abstract; paragraph 54.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding vibration dampeners/isolators in order to ensure more accurate measurements by liming sources of noise and measurement errors that are due to vibrations. 
Regarding claim 27, in the above combination said dampening component comprises a dampened spring mechanism, at least two mass dampers or any combination of these (spring in paragraph 20 of Rowlen). 
Regarding claim 30, Lumpkin teaches said active cooling component comprises a thermoelectric cooler (claim 30).  
Regarding claim 36, Lumpkin teaches the flow cell, optical source, beam shaping optical system, optical detector array or any combination of these are configured to provide passive isolation for compensating for changes in said system parameters in response to ambient conditions, internal stimuli or external stimuli, wherein said passive isolation is provided by one or more of the following features: iv. reduced size and/or mass of optical source and components (figure 3); 
Regarding claim 38, Lumpkin teaches said optical source provides a coherent incident beam or a Gaussian incident beam (laser, figure 3).  
Regarding claim 47, Lumpkin teaches the optical detector array comprises a plurality of segmented linear or 2D arrays of detectors (figure 3).  
Regarding claim 48, Lumpkin teaches the at least one optical detector array allows for differential detection (capable of this intended use because the detector array detects independent intensity signals).  
Regarding claim 50, Lumpkin teaches the system is for at least one of detection of particles in liquid chemicals, in ultrapure water, in high pressure gases, or on surfaces (capable of this intended use, for example by inputting these fluids as the sample fluid).  
Regarding claim 54, Lumpkin teaches a method for detecting particles in a fluid, said method comprising: 
providing a flow of said fluid containing particles (paragraph 44 and figure 3); 
generating one or more beams of electromagnetic radiation using an optical source (laser, figure 3 and paragraph 44);  
passing said one or more beams of electromagnetic radiation through said flow cell using a beam shaping optical system (window), thereby generating electromagnetic radiation scattered by said particles (figure 3); and 
directing electromagnetic radiation from said flow cell onto an optical detector array (photodetector; array detectors), thereby providing for interferometric detection of said particles and/or optical detection of particles having size dimensions less than or equal to 100 nm (figure 3, paragraphs 33, 44, 64, and 83-89);
 wherein the flow cell, optical source, beam shaping optical system, optical detector array or any combination of these are configured and/or controlled so as to maintain a high signal-to-noise ratio during said detection of said particles (configured to; thermal electric cooler, described throughout specification, including in claim 30);
an active temperature control system configured to control the temperature of optical components, and the system is configured to control the temperature of the components (claim 30).  
For the reasons given above, the examiner considers Lumpkin as teaching the above limitations. Alternatively, if one were to consider the above embodiment of Lumpkin as being capable of optically detecting particles having a size dimensions less than or equal to 100 nm, it is noted that Lumpkin teaches optically detecting particles having a size dimensions less than or equal to 100 nm (paragraphs 36, 44, 64, and 83-89). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above embodiment to optically detect particles having a size dimensions less than or equal to 100 nm in order to measure a variety of particles including very small ones. Similarly, if one were to consider the above embodiment not having the thermal electric cooler, it is noted that Lumpkin teaches using a thermal electric cooler to independently control a temperature (claim 30). Additionally, Lumpkin teaches this provides the benefit of reducing noise (claim 30). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the system configured to independently maintain a temperature within a selected tolerance in order to reduce noise.
Lumpkin doesn’t explicitly teach an optical bench supporting the optical components; an enclosure enclosing the optical bench and the optical components thereon are thermally isolated from an external environment; the active temperature control system is configured to control a temperature of the interior of the enclosure, the optical bench, and the components thereon. 
Like Lumpkin (and like Applicant), Milner is directed to an optical particle detection system (title and abstract) and teaches an enclosure enclosing the optical components thereon are thermally isolated from an external environment (sealed and thermally isolated in paragraph 312); active temperature control system is configured to control a temperature of the interior of the enclosure and the components thereon (paragraph 312). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above such that it comprises an enclosure enclosing the optical components thereon are thermally isolated from an external environment; and an active temperature control system is configured to control a temperature of the interior of the enclosure and the components thereon in order to set and maintain the optical components at a temperature matched to their optimum temperature to ensure quality performance and long life even in non-ideal environmental temperatures.
The above combination doesn’t explicitly teach an optical bench supporting the optical components.
Like Lumpkin (and like Applicant), Rowlen is directed to an optical particle detection system (abstract and paragraphs 2-4) and teaches an optical bench supporting the optical components; an enclosure enclosing the optical bench and the optical components (paragraph 55; figures 1 and 3).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises an optical bench that supports the optical components inside the enclosure in order to maintain the alignment of the system and thus ensure accurate measurements. 
Regarding claim 62, in the above combination said one or more temperature controllers maintain a constant temperature of the optical components to within 3 degrees C (Milne, paragraph 310).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin, Rowlen, and Milne, as applied to claim 1 above, and further in view of Kramer (US 20040036874 A1).
Regarding claims 7, Lumpkin doesn’t explicitly teach said optical detector array is positioned in optical communication with said flow cell for receiving incident electromagnetic radiation transmitted through said flow cell and electromagnetic radiation scattered by said particle, and wherein said electromagnetic radiation scattered by said particle comprises forward scattered electromagnetic radiation.
Like Lumpkin (and like Applicant), Kramer is directed to an optical particle detection system (title and abstract). Kramer teaches an optical detector array (PD1-6) is positioned in optical communication with a flow cell (10) for receiving incident electromagnetic radiation transmitted through said flow cell and electromagnetic radiation scattered by said particle, and wherein said electromagnetic radiation scattered by said particle comprises forward scattered electromagnetic radiation (figure 1 and paragraph 24).

    PNG
    media_image4.png
    366
    756
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention by adding an optical detector array to detect forward scattered light in order to gain additional information such as forward scattering data that will help characterize the particles.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin, Rowlen, and Milne as applied to claim 1 above, and further in view of Shpaisman (US 20150062587 A1).
Regarding claim 8, Lumpkin doesn’t explicitly teach said optical detector array is positioned in optical communication with said flow cell for receiving incident electromagnetic radiation transmitted through said flow cell and electromagnetic radiation scattered by said particle, and wherein said incident electromagnetic radiation transmitted through said flow cell and said electromagnetic radiation scattered by said particle undergo constructive and/or destructive optical interference.  
Like Lumpkin (and like Applicant), Novotny is directed to an optical particle detection system (title and abstract). Shpaisman teaches said optical detector array (array of pixels in camera 150) is positioned in optical communication with said flow cell for receiving incident electromagnetic radiation transmitted through said flow cell and electromagnetic radiation scattered by said particle, and wherein said incident electromagnetic radiation transmitted through said flow cell and said electromagnetic radiation scattered by said particle undergo constructive and/or destructive optical interference (“holographic” and “interferes” in paragraph 11).  

    PNG
    media_image5.png
    623
    576
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention such that said optical detector array is positioned in optical communication with said flow cell for receiving incident electromagnetic radiation transmitted through said flow cell and electromagnetic radiation scattered by said particle, and wherein said incident electromagnetic radiation transmitted through said flow cell and said electromagnetic radiation scattered by said particle undergo constructive and/or destructive optical interference in order to obtain information about the structure and composition of the particles.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin, Rowlen, and Milne as applied to claim 1 above, and further in view of Roche (US 20030030783 A1).
Regarding claim 9, Lumpkin doesn’t explicitly teach said optical detector array is provided at a scattering angle that is within 5 degrees of zero degrees relative to the optical axis of the incident beam. 
Like Lumpkin (and like Applicant), Roche is directed to an optical particle detection system (title and abstract). Roche teaches a optical detector array is provided at a scattering angle that is within 5 degrees of zero degrees relative to the optical axis of the incident beam (paragraph 22 and claim 8). Additionally, Roche teaches this provides the benefit of helping to determine the sizes of the particles (paragraph 22 and claim 8).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention such by adding additional optical detector array provided at a scattering angle that is within 5 degrees of zero degrees relative to the optical axis of the incident beam in order to provide additional information about the size of the particles.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin, Rowlen, and Milne as applied to claim 1 above, and further in view of Ito (US 4690561 A; cited by Applicant) and Migdal (US 5,995,650).
Regarding claim 15, Lumpkin teaches a beam alignment system, wherein said beam alignment system provides for at least compensation for thermal expansion optical drift (claim 30). 
Lumpkin doesn’t explicitly teach the beam alignment system is for monitoring position of said one or more beams of electromagnetic radiation and actively controlling the positioning and/or alignment of the flow cell, optical source, beam shaping optical system, optical detector array or any combination of these so as to maintain a high signal-to- noise ratio during said detection of said particles; less than 5 microradians at 250 hz or greater.
Like Lumpkin (and like Applicant), Ito is directed to an optical particle detection system (title and abstract). Ito teaches a controller is a beam alignment system for monitoring position of said one or more beams of electromagnetic radiation and actively controlling the positioning and/or alignment of the flow cell, optical source, beam shaping optical system, optical detector array or any combination of these so as to maintain a high signal-to- noise ratio during said detection of said particles  (figure 8; column 1, lines 5-10; column 6, line 45 – column 7, line 20).


    PNG
    media_image6.png
    631
    796
    media_image6.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention such that  said controller is a beam alignment system for monitoring position of said one or more beams of electromagnetic radiation and actively controlling the positioning and/or alignment of the flow cell, optical source, beam shaping optical system, optical detector array or any combination of these so as to maintain a high signal-to- noise ratio during said detection of said particles in order to ensure accurate measurements by reducing errors due to misalignment.
The above combination doesn’t explicitly teach less than 5 microradians at 250 hz or greater. However, a person of ordinary skill in the art would desire to have the alignment be as precise as possible, including less than 5 microradians. For example, Migdal provides a general teaching in the art of optical measuring and testing aligning and positioning the optical source within a microradian at 250 Hz or greater (column 8, lines 35-45; 1,000 Hz). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the alignment (for compensation for thermal drift, compensation of vibrations, and real time positioning and alignment of the optical source) is within 5 microradians or less at a frequency of 250 Hz or greater in order to increase the accuracy of the measurements by decreasing the errors due to misalignment. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin, Rowlen, Milne, and Ito as applied to claim 15 above, and further in view of Ayliffe (US 20180335376 A1).
Regarding claim 19, Lumpkin doesn’t explicitly teach said beam alignment system is a closed loop system.
Like Lumpkin (and like Applicant), Ayliffe is directed to an optical particle detection system (title and abstract). Ayliffe teaches said beam alignment system is a closed loop system (paragraph 183). Additionally, Ayliffe teaches this is a conventional aspect of system alignment (paragraph 183).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention such that said beam alignment system is a closed loop system because this is conventional in the art and provides the benefit of facilitating an automatic alignment of the system.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin, Rowlen, Milne, and Ito as applied to claim 15 above, and further in view of Rothberg (US 20190025214 A1).
Regarding claims 20-21, Lumpkin doesn’t explicitly teach said beam alignment system comprises a one or more photosensors and an actuator system (claim 20); the one or more photosensors are quadrature photosensors positioned of said system and the actuator system comprises one or more piezo-electric-driven nanopositioners (claim 21).
Like the above combination (and like Applicant), Rothberg is directed to the problem of beam alignment in optical measurement systems (abstract). Rothberg teaches said beam alignment system comprises a one or more photosensors and an actuator system (paragraphs 74, 152, 170, and 176); the one or more photosensors are quadrature photosensors positioned of said system and the actuator system comprises one or more piezo-electric-driven nanopositioners (paragraphs 74, 152, 170, and 176).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that said beam alignment system comprises a one or more photosensors and an actuator system; and the one or more photosensors are quadrature photosensors positioned of said system and the actuator system comprises one or more piezo-electric-driven nanopositioners in order to provide precise alignment.
Regarding claim 22, in the above combination the photosensors provide inputs to a closed loop system and the actuator system provide outputs to said closed loop system (since the photosensors measure the signal that is used to determine the degree of alignment/misalignment, while the actuator moves the system components to correct for alignment/misalignment, the examiner considers the first to be inputs and the second to be outputs; see citations above for further details of their operation).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin, Rowlen, and Milne as applied to claim 23 above, and further in view of Golovanevsky (US 20150233814 A1).
Regarding claim 26, Lumpkin doesn’t explicitly teach said dampening component is designed to reduce transmission of vibrations having a fundamental frequency of 60 Hz and above to less than 1 %.  
Like the above combination (and like Applicant), Golovanevsky is directed to the problem of vibration isolation in optical measurement systems (abstract). Golovanevsky teaches that it is desired to choose the frequencies that one wishes to dampen based on the measurement environment, including choosing dampening components designed to reduce transmission of vibrations having a fundamental frequency of 60 Hz and above (paragraphs 19 and 32-36).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that said dampening component is designed to reduce transmission of vibrations having a fundamental frequency of 60 Hz and above in order to minimize noise in environments where the vibrations have frequencies that are 60 Hz and above.
The above combination doesn’t explicitly teach reducing the vibrations to less than 1%.
However, Rowlen teaches choosing vibration isolator materials to provide “significant” vibration isolation (paragraph 54).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination to design the components to reduce the undesired vibrations to less than 1% in order to maximize the reduction of vibrations to the fullest extent possible and therefore increase accuracy of the measurements. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin, Rowlen, and Milne as applied to claim 30 above, and further in view of Lehto (US 20090139311 A1).
Regarding claim 31, Lumpkin doesn’t explicitly teach said thermoelectric cooler is provided in thermal communication with a heat exchange structure to remove heat from the thermoelectric cooler and inject heat into an environment external to said system 
Like Lumpkin (and like Applicant), Lehto is directed to optical particle detectors. Lehto teaches using a heat exchanger with a temperature controller to help maintain the desired temperature by exchanging heat with the environment (paragraphs 161-162).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention such that said thermoelectric cooler is provided in thermal communication with a heat exchange structure to remove heat from the thermoelectric cooler and inject heat into an environment external to said system in order to facilitate the maintenance of the desired temperature by exchanging heat with the environment.
Claims 40, 42, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin, Rowlen, and Milne as applied to claim 13 above, and further in view of Trainer (US 20070165225 A1). 
Regarding claims 40, 42, and 46, Lumpkin doesn’t explicitly teach said optical source comprises one or more shaping and/or combining optical elements for generating said one or more beams of electromagnetic radiation, wherein said one or more shaping and/or combining optical elements are diffractive elements, polarizing elements, intensity modulating elements, phase modulating elements or any combination of these (claim 40); said one or more beams of electromagnetic radiation comprises at least one of (1) a structured, non- Gaussian beam, (2) a dark beam, (3) a beam characterized by one or more line singularities, or (4) an anamorphic beam (claim 42); and said one or more beams of electromagnetic radiation comprises an anamorphic beam in a top hat configuration (claim 46).
Like Lumpkin (and like Applicant), Trainer is directed to optical particle detectors. Trainer teaches said optical source comprises one or more shaping and/or combining optical elements for generating said one or more beams of electromagnetic radiation, wherein said one or more shaping and/or combining optical elements are diffractive elements; said one or more beams of electromagnetic radiation comprises at least one of an anamorphic beam; and said one or more beams of electromagnetic radiation comprises an anamorphic beam in a top hat (“flat top”) configuration (paragraphs 94, 113, and 170). Additionally, Trainer teaches this provides the benefits of improving the accuracy of particle counting and sorting and increasing the signal to noise ratio (paragraphs 94)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by having diffractive elements that create anamorphic beams in the top hat configuration in order to improve the accuracy of particle counting and sorting and improve the signal to noise ratio.
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin, Rowlen, and Milne, as applied to claim 1 above, and further in view of Ayliffe.
Regarding claim 63, Lumpkin doesn’t explicitly teach the temperature control system controls the temperature inside the enclosure via closed loop feedback control.
Like Lumpkin (and like Applicant), Ayliffe is directed to an optical particle detection system (title and abstract) and teaches that it is conventional to have a temperature control system control the temperature inside the enclosure via closed loop feedback control (paragraph 183).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the temperature control system controls the temperature inside the enclosure via closed loop feedback control in order to use conventional technology to maintain the desired temperature and ensuring that the temperature doesn’t drift too far by using the information from temperature measurements to adjust the temperature control. 
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin, Rowlen, and Milne, as applied to claim 1 above, and further in view of Gupta (US 20170336328 A1).
Regarding claim 64, Lumpkin doesn’t explicitly teach a circulation fan inside the enclosure, wherein the circulation fan is vibrationally isolated from the optical bench.
Gupta provides a general teaching that in the field of optical measuring and testing it is desired to have a circulation fan inside the enclosure, wherein the circulation fan is vibrationally isolated from the optical components (paragraph 56).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by having a circulation fan inside the enclosure, wherein the circulation fan is vibrationally isolated from the optical bench in order to prevent the optical components from overheating without introducing errors from the vibrations of the fan’s operation during measurements.  
Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin, Rowlen, and Milne, as applied to claim 1 above, and further in view of Jeannotte (US 20180313796 A1).
Regarding claim 65, Lumpkin doesn’t explicitly teach a vibrational isolation system configured to vibrationally isolate the enclosure from the optical bench.
Jeannotte provides a general teaching that in the field of optical measuring and testing it is desired to have a vibrational isolation system configured to vibrationally isolate the enclosure from the optical bench (paragraph 229).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by having a vibrational isolation system configured to vibrationally isolate the enclosure from the optical bench in order to protect the optical components from impacts to the enclosure.
Additional Prior Art
Morrell (US 20100220315 A1) reads, “this assembly can be isolated from thermal and vibrational changes that might affect sample flow characteristics. For example, the sample measurement assembly can be placed inside an insulated enclosure, to reduce the rate and amount of ambient or instrument generated thermal changes in the flow cytometer sample stream.” (paragraph 73).
Tomaras (US 20200156057 A1) has optical bench (18) and reads, “maintain the enclosure within the instrument 10 at the appropriate temperature profile (temperature versus time) by use of the thermal sensors 82 and heating system 84,” (paragraph 46) and “the heating system 84, such as Kapton heaters, IR heaters, etc.,” (paragraph 45)

    PNG
    media_image7.png
    306
    700
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    560
    489
    media_image8.png
    Greyscale

Golovanevsky (US 20150233814 A1; previously cited) reads, “a tool base table 110 (e.g., an optics bench including chuck and wafer stage)..” (paragraph 20)
US 20070259440 A1 reads, “he gas mixture and the photodetector may be maintained at a constant temperature within a tolerance of approximately .+-.1.degree. C.” (paragraph 8)
US 5740079 A reads, “when greater accuracy of determination is required, measurements must be conducted while maintaining the sample temperature to within 1.degree. C. Control of the sample temperature to within an accuracy of 1.degree. C”
US 20120044493 A1 discloses 

    PNG
    media_image9.png
    439
    790
    media_image9.png
    Greyscale

Seibel (US 8143600 B2) discloses figure 3, which is intended to be used in a system such as figure 1 or 2

    PNG
    media_image10.png
    741
    596
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    633
    604
    media_image11.png
    Greyscale

Yamamoto (US 20220057317 A1) reads, “A Peltier cooler or other cooling unit can be arranged proximal to the SiPMs or other SSPDs and configured to cool the SSPDs to reduce dark count.” (paragraph 267) and “[0354] Various systems (e.g., optical systems, detection systems, flow systems, or the like) described herein may be physically arranged on or within support systems. Various implementations of supports, as well as their corresponding systems, methods, and devices, are described above with reference to at least FIG. 3. In some implementations, a support may include a thermoelectric cooler, such as a Peltier cooler. The thermoelectric cooler may be affixed to and/or fabricated within the support.”

    PNG
    media_image12.png
    590
    867
    media_image12.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 3-11 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/              Examiner, Art Unit 2877